DETAILED ACTION
	This is a final Office Action on the merits for application 16/626,682. Receipt of the amendments and arguments filed on 02/09/2021 is acknowledged.
Claims 1, 3-14, and 16-18 are pending.
Claims 2 and 15 are cancelled.
Claims 1, 3-14, and 16-18 are examined.

Drawings
Regarding Applicant’s arguments that a substitute page for drawings for figures 1A and 1B has been provided is considered unpersuasive since such a substitute is not present within the response filed on 02/09/2021. Applicant’s arguments with respect to figure 2 as not being prior art are persuasive. Therefore, the drawing objection stands with respective to figures 1A and 1B and figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (WO 2015/161858, using U.S. Publication 2017/0122292 as an English translation) in view of Bennett (U.S. Publication 2012/0248281).
Regarding claim 1, Michel discloses a method for manufacturing a tower section, comprising the following steps:
connecting a plurality of cylinder section members (#16) in sequence in a longitudinal direction to form a tower section body (#15; see figure 2);
cutting the tower section body to form at least two longitudinal slits along a longitudinal direction of the tower section body to divide the tower section body into at least two section parts (the members #16 are cut along cut indication lines #27 in order to form three longitudinal slits in the body #15); and
providing longitudinal flange pairs (#21) in the longitudinal slits (see figures 2 and 11), wherein each of the longitudinal flange pairs protrudes from an inner surface of the tower body section along a radial direction of the tower section body (see figures 2 and 3),
wherein each of the cylinder section members has a longitudinal butt slit (#29) and in the connecting the plurality of cylinder section members step, the longitudinal 
However, Michel disclose the flange pairs extend only interior of the tower body section and not both from inner and outer surfaces of the body section. It is highly well known in the art, as evidenced by Bennett, that such longitudinal flanges that extend along the longitudinal slits of a tower body section can extend both interior and exterior of the outer wall of the tower body and be fastened to an adjacent flange using bolts and bolt holes in each flange. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the longitudinal flange pairs of Michel to extend both inwardly and outwardly of the tower body section, as taught in Bennett, in order to strengthen such ends of the tower body section semi-circular portions.
Regarding claim 3, Michel in view of Bennett render obvious the method further comprising connecting circumferential flanges (Michel; #17) at two ends of the tower section body (the English translation discloses such flanges #17 of Michel are provided at each end of the body) in the longitudinal direction (see figure 2 of Michel), after the tower section body is formed by the connecting the plurality of cylinder section members (See figures 6, 7, and 14 and the English translation of Michel, where such flanges are provided after the connecting of the cylinder section members to form the body #15. Alternatively, providing the circumferential flanges before or after such a connecting of the plurality of cylinder section members step would have yielded the same final structure and thus it would have been obvious to have attached such flanges to the end prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).).
Regarding claim 4, Michel in view of Bennett render obvious in the cutting the tower section body step, the butt slits are cut off by cutting the longitudinal slits (see figures 7, 11, and 14 of Michel, where the butt slits are cut along the slit lines to form the three segments).
Regarding claim 5, Michel in view of Bennett render obvious each of the circumferential flanges is annular and is formed by splicing at least two arc-shaped flanges (see figures 2, 8, and 9 of Michel, where the circumferential flanges are three in total and formed by splicing such flanges to one another), and splicing seams (see figure 6 of Michel) are formed between every two adjacent arc-shaped flanges, respectively (see figure 6 of Michel and the English translation); and the connecting circumferential flanges step further comprises: aligning each of the splicing seams with the corresponding longitudinal slit in the longitudinal direction (see figure 2 of Michel).
Regarding claim 6, Michel in view of Bennett render obvious the cutting the tower section body step further comprises: fixedly connecting inner wall support members to the section parts on two sides of each of the longitudinal slits along with a movement of a cutting position, when cutting the longitudinal slits or fixing the inner wall support members to the section parts on two sides of each of the longitudinal slits before cutting the longitudinal slits, and then cutting the longitudinal slits from outside (See figure 11 of Michel, where inner wall support members #23 are attached to both sides of the slits 
Regarding claim 7, Michel in view of Bennett render obvious welding at a joint of each of the longitudinal flanges and the tower section body (see figure 11 of Michel, as well as Bennett, where the flanges are welded to the tower body where needed).
Regarding claims 8 and 16, Michel in view of Bennett render obvious the connecting the plurality of cylinder section members step further comprises: rolling a plate-shaped material to form the cylinder section member; and intermittently or continuously welding two butt sides of the plate-shaped material to form the butt slit (see figure 5 of Michel, where such section members are initially flat but are rolled on a mechanism to form a cylindrical shape and are tack welded at intervals along the length of the butt seam at the two butt sides of the plate shaped material).
Regarding claim 9, Michel discloses a tower section (#15) comprising:
a tower section body (#15) which is divided into at least two section parts by a longitudinal slit formed along a longitudinal direction (the slit formed along cut line #27); and
longitudinal flange pairs (#21), which are provided in the longitudinal slit in the longitudinal direction (see figure 11), and protrude from an inner surface of the tower section body in a radial direction (see figure 11), and are welded to corresponding section parts (see figure 11),
wherein the tower section body comprises a plurality of cylinder section members (#16) connected head to end (see figure 7), wherein a longitudinal butt slit (#29) is formed on each of the plurality of cylinder section members, and wherein the longitudinal slit is formed at the longitudinal butt slit (see figure 7, where the butt slips #29 are to align with one of the three longitudinal slits along lines #31).
However, Michel disclose the flange pairs extend only interior of the tower body section and not both from inner and outer surfaces of the body section. It is highly well known in the art, as evidenced by Bennett, that such longitudinal flanges that extend along the longitudinal slits of a tower body section can extend both interior and exterior of the outer wall of the tower body and be fastened to an adjacent flange using bolts and bolt holes in each flange. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the longitudinal flange pairs of Michel to extend both inwardly and outwardly of the tower body section, as taught in Bennett, in order to strengthen such ends of the tower body section semi-circular portions.
Regarding claim 10, Michel in view of Bennett render obvious the longitudinal slit is configured to cut off the longitudinal butt slit (see figures 6 and 7 of Michel).
Regarding claims 11 and 17, Michel in view of Bennett render obvious the tower section further comprises circumferential flanges (Michel; #32) connected to two ends of 
Regarding claim 13, Michel in view of Bennett render obvious a tower (see figure 1 of Michel), wherein the tower is formed by connecting a plurality of tower sections (Michel; #15; see figure 1 and the English translation), according to claim 9 (see the rejection of claim 9 above), to each other in a longitudinal direction (see figure 1 of Michel).
Regarding claim 14, Michel in view of Bennett render obvious a wind turbine (see figure 1 of Michel) comprising the tower according to claim 13 (see the rejection of claim 13 above).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Bennett and Taterra (DE 102013107059).
Regarding claims 12 and 18, Michel in view of Bennett render obvious each of the longitudinal flange pairs comprises a pair of longitudinal flanges as depicted and taught in Michel and Bennett and such flanges are fixedly attached to a corresponding section part using a weld as taught in the prior art, except such a weld is specifically a double-sided fillet welding. However, it is highly well known in the art, as evidenced by .

Claims 1, 3-11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Michel.
Regarding claim 1, Bennett discloses a method of manufacturing a tower section comprising:
a tower section body (#708) formed with at least two longitudinal slits along a longitudinal direction of the tower section body to divide the tower section body into at least two section parts (the section body is separated into three sections which are to be attached to one another along seam plates #761); and
providing longitudinal flange pairs (#761) in the longitudinal slits (see figure 7g), wherein each of the longitudinal flange pairs protrudes from both an inner surface and an outer surface of the tower section body (see figure 7g) along a radial direction of the tower section body (see figure 7g).
However, Bennett does not disclose the steps of connecting a plurality of cylinder section members to form the tower section body or the step of specifically cutting the tower section body to form the multiple slits within the tower section body or each cylinder section member comprises a longitudinal butt slit that is arranged at a position corresponding to at least one longitudinal slit. It is highly well known in the art, as 
Regarding claim 3, Bennett in view of Michel render obvious connecting circumferential flanges (Bennett; #720) at two ends of the tower section body in the longitudinal direction (Bennett teaches such flanges #720 are provided on each end of the tower body), after the tower section body is formed by the connecting the plurality of prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).).
Regarding claim 4, Bennett in view of Michel render obvious in the cutting the tower section body step, the butt slits are cut off by cutting the longitudinal slits (see the English translation of Michel, where such features would be provided within Bennett as explained above).
Regarding claim 5, Bennett in view of Michel render obvious each of the circumferential flanges is annular and is formed by splicing at least two arc-shaped flanges and splicing seams are formed between every two adjacent arc-shaped flanges, respectively (both Bennett and Michel teach that circumferential flanges are separate arc-shaped flanges that are later spliced together to form the final tower section body).; and the connecting circumferential flanges step further comprises aligning each of the splicing seams with the corresponding longitudinal slit in the longitudinal direction (both Bennett and Michel teach such splice seams are provided at the ends of the arc-shaped flanges where the longitudinal seams are provided).
Regarding claim 6, Bennett in view of Michel render obvious the cutting the tower section body step further comprises: fixedly connecting inner wall support members to the section parts on two sides of each of the longitudinal slits along with a movement of a cutting position, when cutting the longitudinal slits or fixing the inner wall support members to the section parts on two sides of each of the longitudinal slits before cutting the longitudinal slits and then cutting the longitudinal slits from outer side (Michel teaches that spacers are used in conjunction with the flange pairs and attached to one another before the tower section body is cut in order to prevent the arc segments, after cutting, from moving away from one another and thus it would have been obvious to have similarly provided inner wall support members within the tower section body of Bennett before the cutting process in order to prevent such pieces from moving away from one another before the flange pairs can be installed within the gap formed by the cutting process.).
Regarding claim 7, Bennett in view of Michel render obvious welding at a joint of each of the longitudinal flanges and the tower section body (both Bennett and Michel teach of welding such flanges to the tower body section).
Regarding claims 8 and 16, Bennett in view of Michel render obvious the connecting the plurality of cylinder section members step further comprises rolling a plate-shaped material to form the cylinder section member and intermittently or continuously welding two butt sides of the plate-shaped material to form the butt slit (see figure 5 of Michel, where such section members are initially flat and then later rolled on a mechanism to form a cylindrical shape and are tack welded at intervals 
Regarding claim 9, Bennett disclose a tower section comprising:
a tower section body (#708; figure 7f) which is divided into at least two section parts by a longitudinal slit formed along a longitudinal direction (as taught in paragraph 85, such a body is formed from two semi-circular strengthening sections, where a flange #761 is provided along a longitudinal slit of each section and mates such sections with one another); and
longitudinal flange pairs (flanges #761 are provided on each body section and are configured to mate with one another; see paragraph 85), which are provided in the longitudinal slit in the longitudinal direction (see figure 7g and paragraph 85), and protrude from an inner surface and an outer surface of the tower section body in a radial direction (see figure 7g, where the flange #761 extends inwardly and outwardly of the wall #728 of the body #708), and are welded to corresponding section parts (see paragraph 85).
Bennett discloses the claimed invention except specifically for the tower section body comprises a plurality of cylinder section members connected head to end and a butt slit formed at the longitudinal slit. However, it is highly well known in the art, as evidenced by Michel, that such tower body sections can be constructed form a single shell or can or a plurality of abutting shells or cans #16, where such shells #16 can comprise of a butt slit where the shell butt ends are welded to one another to form the cylindrical shape and where such a butt slit lies on one of the longitudinal slits of the tower body section. Therefore, it would have been obvious to have constructed the 
Regarding claim 11, Bennett in view of Michel render obvious the tower section further comprises circumferential flanges (Bennett; #710 and #720) connected to two ends of the tower section body (see paragraph 85 and figures 7a-7e of Bennett), each of the circumferential flanges is formed by splicing at least two arc-shaped flanges (as explained above, the body is formed from two semi-circular sections, where an arc shaped flange is provided on each section and such arc-shaped flanges are thus spliced together along the slit when the segments are attached to one another), splicing seams are formed between every two adjacent arc-shaped flanges, respectively (Bennett; the splice seam formed by the flanges #761 between the two semi-circular segments as explained above), and each of the splicing seams is aligned with the corresponding longitudinal slit in the longitudinal direction (see the explanation above, where the splicing seam, formed by flanges #761 of Bennett;, is provided at the longitudinal seam).
Regarding claim 13, Bennett in view of Michel render obvious a tower (Bennett; #700), wherein the tower is formed by connecting a plurality of tower sections (Bennett; #702, #704, and #708), according to claim 9 (see the rejection of claim 9 above, where paragraph 85 of Bennett discloses the same design of figure 7g is used for each tower section), to each other in a longitudinal direction (see figure 7a of Bennett).
Regarding claim 17, Bennett in view of Michel render obvious the tower section further comprises circumferential flanges (Bennett; #710 and #720) connected to two ends of the tower section body (see paragraph 85 and figures 7a-7e of Bennett), each of the circumferential flanges is formed by splicing at least two arc-shaped flanges (as explained above, the body Bennett is formed from two semi-circular sections, where an arc shaped flange is provided on each section and such arc-shaped flanges are thus spliced together along the slit), splicing seams are formed between every two adjacent arc-shaped flanges, respectively (Bennett; the splice seam formed by the flanges #761 between the two semi-circular segments as explained above), and each of the splicing seams is aligned with the corresponding longitudinal slit in the longitudinal direction (see the explanation above, where the splicing seam, formed by flanges #761 of Bennett, is provided at the longitudinal seam).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Michel and Taterra.
Regarding claims 12 and 18, Bennett in view of Michel render obvious each of the longitudinal flange pairs comprises a pair of longitudinal flanges as depicted and taught in Bennett and such flanges are fixedly attached to a corresponding section part using a weld as taught in the prior art, except such a weld is specifically a double-sided fillet welding. However, it is highly well known in the art, as evidenced by Taterra, that single or double sided fillet welding is commonly used in the art in order to attach longitudinal flanges to the wall of a tower body section. Therefore, it would have been obvious to have used double sided fillet welding to attach such flanges of Bennett to the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Michel and Kryger et al. (U.S. Publication 2012/0210668).
Regarding claim 14, Bennett in view of Michel render obvious the tower constructed in claim 13 is used for telecommunications and thus does not disclose a wind turbine tower. However, it is highly well known in the art, as evidenced by Kryger et al., that such tubular towers are used for both telecommunications and wind turbine applications and it would have been obvious to have used such a tower of Bennett as a wind turbine tower, as taught in Kryger et al., in order to allow such features of the tower segments to be used and enhance a wind turbine tower.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Applicant is advised that should claim 8 or 11 or 12 be found allowable, claim 16  or 17 or 18, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “a person of ordinary skill in the art would not have combined Michel with Bennett, because Michel already has the vertical flange 21 connecting the tower segments, and there is no need to set a connecting flange in longitudinal slits,” Michel teaches such flanges are used to hold the segments of the cylindrical sections to one another after the sections are cut along the seams. However, such flanges are positioned on the inside of such cylindrical sections and appear to be 
Regarding Applicant’s arguments that “the longitudinal butt slits of the plurality of cylinder section members [of Michel] are not arranged at positions corresponding to at least one of the longitudinal slits,” Michel explicitly teaches in paragraph 46 of the English translation that such butt slits #29 are aligned with respective slits #27 of other cylindrical sections and such sections are cut along each of such lines in order to form a respective longitudinal arc body segment. Applicant appears to argue that such seams/butt slits #29 of the cylindrical sections are offset by 120 degrees from one another and thus cannot meet such limitations; however, each cylindrical section comprises of a butt slit #29 and two cut lines #27, where each of such elements #27 and #29 are to be positioned on a respective longitudinal slit of the entire tower section to be cut. Michel is considered to meet such limitations and thus the rejections are considered proper and are upheld.
Applicant similarly argues with respect to the rejections involving Bennett in view of Michel, where Applicant reiterates that Michel is considered to not meet such limitations with respect to the butt slits and longitudinal slits, where such arguments are considered unpersuasive for the same reasons as stated above.
Regarding Applicant’s arguments that “a person of ordinary skill in the art would not have combined Bennett with Michel” since Bennett teaches a reinforced tower “composed of a pair of half pipes surrounding the monopole,” the invention of Bennett uses two arc segments which are later fastened together in order to form a cylindrical tower section at the job site. Though Bennett does not specifically disclose how such arc segments are formed, Michel teaches one such known method for constructing such tower body section arc segments. Michel teaches that such tower body sections can be formed out of a single cylindrical section or multiple sections attached head to end to one another and such tower body sections can be cut along two or more lines to reduce such a large cylindrical body section into two, three, or more arc segments to be transported to the job site. Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tower section bodies of Bennett using the manufacturing method of Michel in order to make aligning and fastening such arc segments of the tower body quicker and easier at the job site since such arc segments would be sized and manufactured to properly align and attach to such adjacent arc segments.
The presently claimed invention defines a method of manufacturing a tower section comprising of attaching a plurality of cylindrical section members head to end and them cutting along multiple longitudinal slits, which is known in the art as taught in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635